Fuld, J.
(concurring). In entire accord with Judge Desmond’s construction of section 1290-a of the Penal Law, I would agree for reversal and reinstatement of the judgment of conviction, if section 295-j of the Code of Criminal Procedure were applicable to indictments other than those designated “ simplified ” (Code Crim. Pro., § 295-b). However, for the reasons fully and ably stated by Judge Burke, I am persuaded that section 295-j does not, and was never designed to, apply to the sort of indictment before us. As to the intimations or statements to the contrary in the cases referred to in the dissent, it is sufficient to say that all of them could have been decided without reference to the point at issue; the other judges who subscribed to the opinions in those cases were not' bound, and, certainly, their successors should not be, by statements, no matter how oft reiterated, not essential to decision. As we declared in *435Dougherty v. Equitable Life Assur. Soc. (266 N. Y. 71, 88) — and recently repeated in People v. Olah (300 N. Y. 96, 101) —“ No opinion is an authority beyond the point actually decided, and no judge can write freely if every sentence is to be taken as a rule of law separate from its association.” (See, also, Cardozo, The Nature of the Judicial Process, pp. 29-30.)